     Case 1:11-cv-00842-EAW-LGF Document 380 Filed 11/20/18 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
MICHAEL HALLMARK on behalf of
himself and all others similarly situated,

                              Plaintiff,
               vs.                                          Civil Action No. 11-CV-842

COHEN & SLAMOWITZ, LLP                                      CLASS ACTION
MIDLAND FUNDING LLC d/b/a
MIDLAND FUNDING OF DELAWARE LLC,

                        Defendants.
__________________________________________


     MOTION TO EXTEND TIME FOR PLAINTIFF TO FILE HIS FEE PETITION

       Upon the annexed affirmation of Seth J. Andrews, Esq. dated November 20, 2018,

Plaintiff, by counsel, moves this Court for an extension until November 21, 2018 for Plaintiff to

file his final approval documents including fee petitions for attorneys’ fees and costs pursuant to

the Decision and Order granted on June 8, 2018, together with such other relief which to the

Court may seem proper.



DATED: November 21, 2018                      /s/Seth Andrews________
                                             Seth Andrews, Esq.
                                             Law Offices of Kenneth Hiller
                                             Attorneys for Plaintiff
                                             6000 North Bailey Ave., Suite 1A
                                             Amherst, New York 14226
                                             (716) 564-3288
                                             sandrews@kennethhiller.com
